Citation Nr: 0208972	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an effective date earlier than March 28, 1990, 
for the assignment of a 100 percent disability evaluation for 
schizophrenia.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted an increased rating for 
schizophrenia from 50 percent disabling to 100 percent 
disabling and assigned an effective date of March 28, 1990, 
for the 100 percent rating.  The veteran appealed the 
effective date to the Board, alleging that an earlier date 
should have been assigned.

The Board denied the veteran's appeal for an earlier 
effective date in June 1999.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, in an order dated July 19, 2001, 
vacated the Board's decision and remanded the case to the 
Board for further adjudication.

In statements from the veteran, including a VA Form 21-4138, 
Statement in Support of Claim, received by the RO in May 
2000, he contends that an earlier effective date for the 100 
percent rating for service-connected schizoaffective disorder 
is warranted "[d]ue to clear and unmistakable errors by VA 
rating decisions".  To the extent that the veteran is 
attempting to claim clear and unmistakable error in a rating 
decision, this matter is referred to the RO for action deemed 
appropriate.


FINDINGS OF FACT

A December 19, 1989, report from a service department 
hospital, when considered in the context of some earlier 
items of relevant medical evidence, reflected that the degree 
of impairment resulting from the service-connected 
schizoaffective disorder more nearly approximated the 
criteria for the 100 percent rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 28, 
1990, -- specifically, December 19, 1989, -- for a 100 
percent rating for service-connected schizoaffective disorder 
has been met.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§§ 3.157(b)(1), 3.400(o)(2) (2001); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9205 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from July 1972 to April 
1985.  Service medical records, including the findings of a 
Medical Evaluation Board and Physical Evaluation Board 
conducted in February 1985, reflect that the veteran was 
found to be unfit for further military service because of a 
mental disorder.  Specifically, the diagnosis was 
schizoaffective disorder, and the degree of impairment was 
found to be marked for military service and considerable for 
social and industrial adaptation.  The mental disorder was 
not considered to be sufficiently stabilized in February 1985 
for permanent disposition, and consequently, the veteran was 
placed on the temporary disability retirement list (TDRL) 
with a reexamination scheduled in the future.

The RO received the veteran's original claim for service 
connection for a mental disorder in May 1985.  In a May 1986 
rating decision, the RO granted service connection for 
schizoaffective disorder and assigned a 50 percent disability 
rating.

Reports from VA medical centers (VAMC) show that the veteran 
was hospitalized for the service-connected mental disorder 
from June 1985 to July 1985, from May 1986 to June 1986, from 
July 1986 to August 1986, and for several days in February 
1987.  He also was an inpatient at a VAMC for a few days in 
October 1986, and, although the diagnosis of schizoid 
affective disorder was noted, this report showed that 
treatment was primarily for an acute exacerbation of low back 
pain.  VA examination reports pertaining to the psychiatric 
disorder are dated in September 1985 and April 1986.

Evidence in the claims file reflects that in March 1987, an 
Army PEB reevaluated the veteran's condition and recommended 
that he remain on the TDRL.  The PEB noted that the veteran 
had been placed on the TDRL in April 1985 with a 50 percent 
disability rating for a mental disorder.  The PEB also noted 
that the veteran had been hospitalized three times since the 
initial medical board was conducted and that stability of his 
disability had not been achieved.

In a September 1996 rating decision, the RO awarded a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 (paragraph 29 benefits) for two periods of 
hospitalization and confirmed and continued the previously 
assigned 50 percent disability rating for schizoaffective 
disorder.  In a February 1987 rating decision, the RO awarded 
a temporary total rating under paragraph 29 for another 
period of hospitalization and confirmed and continued the 
previously assigned 50 percent rating.  In March 1987 and 
August 1988 rating decisions, the RO confirmed and continued 
the previously assigned 50 percent rating for schizoaffective 
disorder.  The veteran was notified of each of these 
decisions, and he did not appeal them.

On March 28, 1990, the RO received a claim for an increased 
rating for the service-connected mental disorder from the 
veteran.  He submitted a copy of PEB proceedings dated March 
5, 1990, showing that the PEB noted that the veteran's 
condition had stabilized, found that he was unfit for 
military service, and recommended that the disposition in the 
case be permanent disability retirement.  The disability 
description was schizoaffective disorder, chronic, severe, 
with auditory and visual hallucinations, rated as severe 
impairment of social and industrial adaptability.  The 
recommended disability percentage was 70 percent.  The 
complete report for the TDRL evaluation is also of record and 
shows that the veteran was admitted to an Army medical center 
for this evaluation on December 19, 1989, and that he was 
discharged the next day.  This report showed that the 
impairment for further military duty resulting from the 
mental disorder was considered marked; the impairment for 
social and industrial adaptability was found to be 
considerable to severe.

In a May 1990 rating decision, the RO continued the 50 
percent rating for the service-connected psychiatric 
disorder.  The veteran appealed this decision to the Board.  
The Board remanded the case to the RO for further development 
in July 1992.  While on remand, the RO, in a January 1997 
rating decision, granted a 100 percent disability rating for 
the veteran's psychiatric disorder, effective from March 28, 
1990, the date the RO received the claim for an increased 
rating.

The veteran appealed the effective date to the Board, 
alleging that an earlier date should have been assigned.  The 
Board denied the veteran's appeal for an earlier effective 
date in June 1999.  The veteran appealed that decision to the 
Court which, in an order dated July 19, 2001, vacated the 
Board's decision and remanded the case to the Board for 
further adjudication.  The Court ordered the Board to 
readjudicate the claim with consideration of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which was enacted in November 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 1991 & 
Supp. 2001).

The veteran contended in his August 1997 substantive appeal 
that the effective date for the 100 percent rating should be 
earlier because he was discharged from service in April 1985 
and immediately granted benefits from the Social Security 
Administration (SSA) because that agency concluded that he 
was permanently and totally disabled.  He also alleged that 
he had "appealed all VA decisions on time."  He stated 
that, therefore, he should be granted a 100 percent rating 
from the time of his discharge from service.

In his December 1999 Informal Brief submitted to the Court, 
the veteran stated that VA knew that he was a career soldier 
and that he was taken out of military service because he 
could no longer work or perform his military duties and 
therefore he was 100 percent disabled to work.  He contended 
that Dr. Jose Rios Cervantes, on October 20, 1987, evaluated 
the veteran as 100 percent disabled.  He stated that he was 
hospitalized several times in VAMCs in the year following his 
discharge from service.  In a statement entitled, Motion 
Answering Appellee's Motion for Summary Affirmance, dated in 
April 2000, the veteran stated that all his "VAH" or VAMC 
records from the period following service "are to the effect 
that I was 100 [percent] disabled and unable to work."  He 
added, "Due to clear and unmistakable errors by VA rating 
decisions I was only granted a 50 [percent rating] when all 
the time it should be 100 [percent]."

Analysis.

The effective date of an award based on a claim for increase 
of compensation "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  VA 
regulations provide that the effective date for increases 
shall be the "date of receipt of claim or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  Under 
this rule, an effective date for an increased rating may be 
assigned later than the date of receipt of the claim -- if 
the evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of receipt of the claim.

The law provides one exception to this general rule:  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2).  The regulations provide that the effective 
date shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
claim is received within one year from such date otherwise, 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

A claim is "a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  A 
report of examination or hospitalization which meets certain 
requirements will be accepted as an informal claim for 
benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157(a).  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by uniformed services will 
be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157(a), (b).  When the following reports relate 
to examination or treatment of a disability for which service 
connection has previously been established, the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of claim and the date of a uniformed 
service examination which is the basis for granting severance 
pay to a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b)(1).

"When determining the effective date of an award of 
compensation benefits, the [Board] is required to review all 
the communications in the file, after the last final 
disallowance of the claim, that could be interpreted to be a 
formal or informal claim for benefits."  Lalonde v. West, 12 
Vet. App. 377, 381 (1999).  Although evidence dated prior to 
the last final disallowance of the claim cannot alone lead to 
a grant of an earlier effective date, it must still be 
considered in the context of all the evidence of record, 
including evidence received since the last final disallowance 
of the claim, in determining when an increase in disability 
was ascertainable.  Hazan v. Gober, 10 Vet. App. 511, 521 
(1992); VAOPGCPREC 12-98, para. 5 (Sept. 23, 1998) 
(concluding "that, when a veteran submits a claim alleging 
an increase in disability within one year prior to VA's 
receipt of the claim and medical evidence substantiates the 
increased disability, the effective date of an award of 
increased disability compensation must be determined based 
upon the facts of the particular case . . . . [;] the record 
as a whole, including testimonial evidence, must be analyzed 
for this purpose"); see also 38 U.S.C.A. § 7104(c) (Board is 
bound in its decisions by precedent opinions of VA General 
Counsel).  An ascertainable increase in disability means an 
increase in disability to the next disability level provided 
by law for the particular disability.  See Hazan, 10 Vet. 
App. at 519 (noting that, under section 5110(b)(2), which 
provides that the effective date of an award of increased 
compensation shall be the earliest date of which it is 
ascertainable that an increase in disability had occurred, 
"the only cognizable 'increase' for this purpose is one to 
the next disability level" provided by law for the 
particular disability).

The 100 percent rating in this case was awarded based on the 
claim for an increased rating which the RO received on March 
28, 1990.  Before that, the last final disallowance of a 
claim for an increased rating was the August 1988 rating 
decision which confirmed and continued the 50 percent rating.  
The service-connected schizoaffective disorder was rated 
under Diagnostic Code 9205 in the VA Schedule for Rating 
Disabilities which at that time provided a 50 percent rating 
for considerable impairment of social and industrial 
adaptability.  The next higher or 70 percent rating was 
provided for a degree of disability with lesser 
symptomatology than that provided for 100 percent such as to 
produce severe impairment of social and industrial 
adaptability.  The 100 percent rating was provided for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9205.  (Although the criteria for evaluating mental 
disorders were revised, effective November 7, 1996, shortly 
before the January 1997 rating decision which granted the 100 
percent rating, the Board need not consider the evidence 
under this criteria because the Board has determined below 
that an allowance of an earlier effective date for the 100 
percent rating may be made under the former criteria.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991)).

With his March 28, 1990, claim, the veteran submitted a copy 
of PEB proceedings dated March 5, 1990, reflecting the 
diagnosis of schizoaffective disorder, chronic, severe, with 
auditory and visual hallucinations.  This report reflected 
that the disability resulted in severe impairment of social 
and industrial adaptability.  The recommended disability 
percentage was 70 percent.  In November 1990, the RO received 
the complete report for the TDRL evaluation which showed that 
the veteran was admitted to an Army medical center for this 
evaluation on December 19, 1989, and that he was discharged 
the next day.  The TDRL report showed that the impairment for 
further military duty resulting from the mental disorder was 
considered marked; the impairment for social and industrial 
adaptability was found to be considerable to severe.  These 
are the only items of evidence dated within the year 
preceding the March 28, 1990, claim.

The Board notes that the TDRL report, being a report of 
hospitalization by uniformed services, meets the requirements 
of an informal claim for an increase under section 
3.157(b)(1).  In such cases, the date of admission to a 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of admission is shown as 
December 19, 1989.  This report provides evidence that the 
veteran's schizoaffective disorder may have increased in 
disability from considerable to severe.  Specifically, the 
examiner concluded that the impairment for social and 
industrial adaptability was "considerable to severe".  The 
examiner noted, "It appears that the patient's condition has 
deteriorated a mild extent since the last TDRL."

The Board concludes that this report alone is evidence that 
the veteran's disability more nearly approximated a severe 
level of disability as provided by the 70 percent rating 
rather than a considerable level of disability provided by 
the 50 percent rating.  38 C.F.R. § 4.7.  For the most part, 
however, it does not provide evidence meeting the 
requirements for a 100 percent rating, i.e., active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  For example, with regard to being actively 
psychotic, the examiner specifically noted that thought 
processes were logical, clear, and goal-directed, except for 
occasional derailment, and thought content was at present 
without suicidal, homicidal, or psychotic ideation.  
Nevertheless, the examiner did note that the symptoms had 
become more pronounced and persistent and resulted in marked 
social reclusivity.

Moreover, when viewed in the context of other evidence of 
record, the Board notes that the December 1989 TDRL 
examination report may be considered as reflecting the 
beginning of symptomatology more nearly approximating the 
criteria for the 100 percent rating.  For example, the VAMC 
report dated in February 1987 showed that the veteran was 
oriented to time, place, and person, and was intact and 
coherent.  There was no psychotic thinking at this time.  The 
examiner noted that he had experienced a mild exacerbation of 
symptoms but had improved very nicely and was considered able 
to work and able to go to school if he wanted to.  By 
contrast, the report of private psychiatrist, Dr. Jose Rios 
Cervantes, dated in October 1987, showed that, although the 
veteran was logical and coherent, there was strong delusional 
content, suicidal and homicidal.  The doctor noted that an 
anxious and paranoid character stood out.  The veteran's 
affect was inappropriate and his state of mind was one of 
moderate to severe anxiety.  Similarly, the June 1988 VA 
examination showed that the veteran was oriented in person, 
place, and time.  However, his affect was rather 
inappropriate.  His answers, though relevant and coherent, 
were illogical.  He described bizarre visual hallucinations.

When considered in the context of this earlier evidence, the 
Board concludes that the December 19, 1989, TDRL examination 
provides evidence of the beginning of symptomatology more 
nearly approximating the criteria for the 100 percent rating.  
Accordingly, the Board concludes that an effective date of 
December 19, 1989, may be assigned for the 100 percent 
rating.  In so concluding, the Board notes that, although the 
Board is required to view the TDRL report in the context of 
the earlier reports, those reports cannot form the basis of 
entitlement to a higher rating as of their dates, because 
they pre-date the final August 1988 rating decision which 
confirmed the 50 percent rating and because they are dated 
more than one-year prior to receipt of the claim for an 
increase in March 1990 and more than one year prior to the 
December 19, 1989, informal claim.  Hazan v. Gober, 10 Vet. 
App. at 521; VAOPGCPREC 12-98, para. 5; 38 C.F.R. 
§ 3.400(o)(2).  Moreover, unlike the TDRL report, those 
reports cannot be considered the informal application or 
claim on the basis of which the 100 percent rating was 
awarded.  Hazan, 10 Vet. App. at 520 (holding that for 
effective date purposes, "the application . . . must be an 
application on the basis of which the increased rating was 
awarded"); see also Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).

With regard to the veteran's contentions that the effective 
date for the 100 percent rating should be the date following 
his discharge from service, the Board notes that the RO 
assigned a rating of 50 percent for the service-connected 
mental disorder in the May 1986 rating decision and confirmed 
and continued that rating in subsequent rating decisions.  
Those rating decisions were not appealed and are final.  
38 U.S.C.A. § 7105(c).  Concerning the veteran's contentions 
that there was clear and unmistakable error in those rating 
decisions, the Board acknowledges that the only legal basis 
on which an effective date as early as the date following 
discharge could be granted for the 100 percent rating is if 
clear and unmistakable error were found in the prior final 
rating decisions of the RO assigning a 50 percent rating.  
38 C.F.R. § 3.105(a).

However, there is a distinction between a claim for an 
earlier effective date based on clear and unmistakable error 
in a prior final rating decision that is not itself the 
subject of the appeal to the Board and a claim for an earlier 
effective date for benefits which have been granted by an RO 
rating decision that is presently before the Board on appeal.  
Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. § 3.400; see, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (holding 
that claim for earlier effective date was claim of clear and 
unmistakable error in final RO decision disallowing claim); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) (noting that to 
be awarded earlier effective date, veteran must show clear 
and unmistakable error in RO decision disallowing higher 
rating).  On the one hand, an allowance of benefits resulting 
from the revision of a final rating decision based on clear 
and unmistakable error generally will involve the assignment 
of an "earlier" effective date for those benefits because 
the governing regulation requires that benefits be paid "as 
if the corrected decision had been made on the date of the 
reversed decision."  38 C.F.R. § 3.105(a).  However, in a 
claim alleging clear and unmistakable error, the assignment 
of an effective date is usually an ancillary matter to be 
determined once the principal issue, i.e., whether there was 
clear and unmistakable error in a prior final rating 
decision, has been satisfactorily pled and proven.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), review en banc denied, 6 
Vet. App. 162, 163 (1994); Duran v. Brown, 7 Vet. App. 216, 
223 (1994).

On the other hand, an appellant may allege that the RO, in a 
decision presently on appeal to the Board, assigned the wrong 
effective date in a current award of VA benefits because, for 
example, the RO relied on a regulation, from among many 
regulations governing the assignment of effective dates, that 
was inappropriate for the type of benefit awarded.  See 
38 C.F.R. §§ 3.400(a)-(z), 3.401-404.  The latter claim is 
not a claim for clear and unmistakable error, which is a term 
of art for a special type of error that is always alleged to 
have been made in a prior final decision and not in a current 
decision on appeal.  38 C.F.R. § 3.105.  A claim for an 
earlier effective date for a benefit granted by an RO rating 
decision that is the subject of a current appeal is a claim 
of error -- simple, ordinary, "garden variety" error -- in 
the calculation of the effective date for a current award.  
Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. § 3.400; Fugo, 6 
Vet. App. at 45 (noting that "simply to label garden-variety 
types of error as CUE" is not sufficient to raise viable CUE 
claim).

In this case, the veteran filed a timely appeal of the 
effective date assigned for the 100 percent rating by the RO 
in the January 1997 rating decision.  Such an appeal alleges 
error -- simple, ordinary error -- in the effective date 
assigned by the RO in the January 1997 decision.  The Board 
has reviewed this matter herein and has rendered a decision 
on appeal.

To the extent that the veteran's statements -- including 
statements that the effective date for the 100 percent rating 
should be the date following his discharge from service; that 
the RO should have obtained evidence from the SSA earlier 
than it did; and his May 2000 statement before the Court 
that, "Due to clear [and] unmistakable errors by VA rating 
decisions I was only granted 50 [percent]" -- constitute 
claims for an earlier effective date in one or more of the 
prior rating decisions, the Board has referred this matter to 
the RO for adjudication in the Introduction to this decision.  
The Board does not have jurisdiction of such a claim on 
appeal because it has never been adjudicated by the RO.

Finally, with regard to the Court's remand to consider the 
relevance, if any, of the enactment of the VCAA on this 
matter, the Board notes that, among other things, this law 
clarified the obligations of VA with respect to the duty to 
assist claimants.  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); see Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, No. 00-7075, slip op. at 18-20 (Fed.Cir. Apr. 24, 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

However, the Board finds that with respect to this claim all 
possible development has been conducted.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (noting that the VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims).  The appellant has been 
notified of the enactment of the VCAA by the Court's July 
2001 order.  By letter from the Board, dated April 25, 2002, 
he was provided an opportunity to submit additional evidence 
and argument in support of his appeal, and he replied that he 
had nothing further to submit but rather wanted the Board to 
immediately proceed with the readjudication of his appeal.  
There is no further evidence to obtain in this case, and no 
further notice to be given to the appellant.  Accordingly, 
the Board concludes that the appellant is not prejudiced by 
the Board's review of his claim on appeal because all due 
process and duty to assist requirements have been met.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); see Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).


ORDER

An effective date earlier than March 28, 1990, specifically, 
December 19, 1989, for the assignment of a 100 percent rating 
for service-connected schizoaffective disorder is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

